PER CURIAM.
The appellant challenges the summary denial of his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. The motion presents a facially sufficient claim with regard to the allegations that trial counsel provided ineffective assistance by failing to investigate or pursue a defensive theory involving the appellant’s assertion that he was set-up and being prosecuted in connection with his participation in an undercover operation, after he limited his cooperation with this law enforcement venture. The attachments which the court provided with the order denying relief do not refute this claim. The appealed order is therefore reversed as to the summary denial of this claim without a proper attachment. The order is otherwise affirmed, and the case is remanded.
ALLEN, C.J., KAHN and DAVIS, JJ., CONCUR.